                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARVEY M. SHANER, JR.,
    Plaintiff,

        v.                                            CIVIL ACTION NO. 19-CV-2442

PRIMECARE MEDICAL, INC.,
etal,
        Defendants.
                                                                        FILED
                                                                        AUG O!> 2019
                          ~                  ORDER                  B KATE BARKMAN, Clerk

        AND NOW, this    S                                           Y_ -      _Dep. Cler!(
                               day of August, 2019, upon consideration of Plaintiff Harvey M.

Shaner, Jr. 's prison trust fund account statement (ECF No. 7) and his prose Complaint (ECF No.

2), it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2.     Harvey M. Shaner, Jr., # 193446, shall pay the full filing fee of $3 50 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden of Lehigh County Jail or other appropriate official to assess an initial

filing fee of20% of the greater of (a) the average monthly deposits to Shaner's inmate account;

or (b) the average monthly balance in Shaner's inmate account for the six-month period

immediately preceding the filing of this case. The Warden or other appropriate official shall

calculate, collect, and forward the initial payment assessed pursuant to this Order to the Court

with a reference to the docket number for this case. In each succeeding month when the amount

in Shaner's inmate trust fund account exceeds $10.00, the Warden or other appropriate official

shall forward payments to the Clerk of Court equaling 20% of the preceding month's income

credited to Shaner's inmate account until the fees are paid. Each payment shall reference the

docket number for this case.
       3.      The Clerk of Court is directed to SEND a copy of this order to the Warden of

Lehigh County Jail.

       4.      The Complaint is DEEMED filed.

       5.       The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       6.      Shaner is GRANTED leave to file an amended complaint within thirty (30) days

of the date of this Order. Any amended complaint must be a complete document and shall

identify all defendants in the caption of the amended complaint in addition to identifying them in

the body of the amended complaint. It shall contain a short, plain statement setting forth the

basis for Shaner's claims against each defendant. Shaner should provide enough information for

the Court to understand what happened to him and how each named defendant acted to cause

him injury. When drafting his amended complaint, Shaner should be mindful of the Court's

reasons for dismissing his claims as explained in the Court's Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      The Clerk of Court shall send Shaner a blank copy of the Court's form

complaint for use by a prisoner in filing a civil rights action bearing the above civil action

number. Shaner may use this form to file his amended complaint in the instant case ifhe

chooses to do so.

       8.      If Shaner fails to file an amended complaint in accordance with paragraph six (6)

of this Order, his case may be dismissed without prejudice for failure to prosecute with no
further notice.

                  BY THE COURT:
